9 N.Y.3d 1001 (2007)
In the Matter of MICHAEL J. LEHRER et al., Appellants,
v.
GIULIO CAVALLO et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 13, 2007.
Decided December 18, 2007.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that denied the motion for leave to amend the petition, dismissed upon the ground that such part of the order does not finally determine the proceeding within the meaning of the Constitution (see Arnav Indus., Inc. Retirement Trust v Brown, Raysman, Millstein, Felder & Steiner, 96 NY2d 300, 303 n 1 [2001]); motion for leave to appeal otherwise denied.